      Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 1 of 8 PageID #:196




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 BENJAMIN GARNER AND DEBORAH
 SCHICK, individually and on behalf of all
 similarly situated individuals,                       Civil Action No.: 1:20-cv-04693

         Plaintiffs,                                   Hon. John Z. Lee

 v.

 ALLSTATE INSURANCE COMPANY, an
 Illinois Insurance Company,

         Defendant.


  DEFENDANT ALLSTATE INSURANCE COMPANY’S SUPPLEMENTAL BRIEF
  IN SUPPORT OF ITS OPPOSED PARTIAL MOTION TO DISMISS PLAINTIFFS’
CLASS ACTION COMPLAINT IN LIGHT OF THE FACEBOOK v. DUGUID DECISION

        Defendant Allstate Insurance Company (“Allstate”), by and through its undersigned

counsel of record, respectfully submits this supplemental brief in support of its Opposed Partial

Motion to Dismiss Plaintiffs’ Class Action Complaint (ECF No. 17) in light of the recent United

States Supreme Court decision, Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021) on April 1, 2021.

For the reasons set forth herein, Allstate respectfully requests that the Court dismiss the First Cause

of Action of Plaintiffs’ Complaint (ECF No. 1) with prejudice.

I.      Introduction

        As explained in Allstate’s Memorandum of Law in Support of its Motion (ECF No. 18)

and Reply (ECF No. 27), Plaintiffs fail to allege facts that, taken as true, plausibly give rise to their

claim that they received calls placed using an automatic telephone dialing system (“ATDS” or

autodialer) as defined under the Telephone Consumer Protection Act (“TCPA”) and interpreted

recently by the Supreme Court in Facebook. The relevant factual allegations in the Complaint are

entirely conclusory and, even read in a light most favorable to Plaintiffs, do not satisfy the federal

                                                   1
      Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 2 of 8 PageID #:197




pleading standard. Moreover, even the conclusory allegations in the Complaint do not meet the

definition of an ATDS as clarified in Facebook. 141 S. Ct. at 1167 (defining ATDS as a device

with “the capacity either to store a telephone number using a random or sequential generator or to

produce a telephone number using a random or sequential number generator”).

II.     Plaintiffs’ Allegations of an ATDS.

        To state a claim for a violation of the TCPA, Plaintiffs must allege that (1) the defendant

called a cellular telephone number; (2) using an automatic telephone dialing system or an artificial

or prerecorded voice; and (3) without the recipient’s prior express written consent. 47 U.S.C. §

227(b)(1). The TCPA defines an ATDS as “equipment which has the capacity (A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1)(A)-(B). Plaintiffs’ conclusory allegations that an

ATDS was used to place the alleged calls are so scant they can be restated here in their entirety:

        Para. 3: “Allstate’s agents, acting on Allstate’s behalf, called persons using an
        automatic telephone dialing system (‘ATDS’) and repeatedly called persons who
        had registered their phone numbers on the National DNC Registry.”

        Para. 19: “In placing the calls that form the basis of this Complaint, Defendant
        utilized an automatic telephone dialing system (‘ATDS’) in violation of the TCPA.”

        Para. 20: “Specifically, the hardware and software used by Defendant has the
        capacity to generate and store random numbers, and/or receive and store lists of
        telephone numbers, and to dial such numbers, en masse, in an automated fashion
        without human intervention. Defendant’s automated dialing equipment also is, or
        includes features substantially similar to, a predictive dialer, meaning that it is
        capable of making numerous phone calls simultaneously and automatically
        connecting answered calls to then available callers and disconnecting the rest (all
        without human intervention).”

        Paras. 34, 45: “The calls were made with an ATDS.”

        Para. 58: “Defendant made the calls using equipment that had the capacity to store
        or produce telephone numbers using a random or sequential number generator, to
        receive and store lists of phone numbers, and to dial such numbers, en masse,
        without human intervention. The telephone dialing equipment utilized by


                                                 2
       Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 3 of 8 PageID #:198




         Defendant or its agents, also known as a predictive dialer, dialed numbers from a
         list, or dialed numbers from a database of telephone numbers, in an automatic and
         systematic manner. Defendant’s autodialer disseminated information en masse to
         Plaintiffs and other consumers.”

         Para. 59: “By making the calls to Plaintiffs’ cellphones and the cellphones of
         members of the No Consent Class without their prior express consent, and by
         utilizing an automatic telephone dialing system to make those calls, Defendant
         violated 47 U.S.C. § 227(b)(1)(A)(iii).”

         Not a single one of these conclusory allegations – or any other allegation in the Complaint

– supports a claim that an ATDS was used to place any of the calls to Plaintiffs. Each and every

allegation is a bare assertion entirely devoid of facts. For this reason alone, and as explained in

Allstate’s Memorandum of Law in Support of its Motion and Reply, the First Cause of Action in

Plaintiffs’ Complaint should be dismissed with prejudice. Def.’s Mem. at 6–11; Def.’s Reply at

1–8.

III.     The U.S. Supreme Court’s Opinion in Facebook v. Duguid.

         Even if Plaintiffs had alleged facts in support of their conclusory statements that an ATDS

was used to place the purported calls to Plaintiffs, the First Cause of Action alleging a violation of

the TCPA still fails. The Supreme Court, in Facebook, clarified the TCPA’s definition of an

autodialer. Plaintiffs’ characterizations do not meet this standard.

         The question before the Supreme Court in Facebook was whether the TCPA’s definition

of ATDS “encompasses equipment that can ‘store’ and dial telephone numbers, even if the device

does not ‘us[e] a random or sequential number generator.’” 141 S. Ct. at 1167. The Supreme

Court held that it does not. Id. The Supreme Court overturned the Ninth Circuit Court of Appeals,

which held that a device only needs to have the capacity to “store numbers to be called” and “to

dial such numbers automatically.” Id. at 1168 (citations omitted). The Ninth Circuit agreed with

the plaintiff, who argued that a dialing device qualifies as an ATDS if it either: (a) produces



                                                  3
      Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 4 of 8 PageID #:199




numbers using a random or sequential generator; or (b) simply stores numbers, regardless of

whether it uses a random or sequential generator to do so. The view of the Ninth Circuit and the

plaintiff in Facebook as to what constitutes an ATDS was broader than that of the Seventh Circuit

Court of Appeals. In Gadelhak v. AT&T Services, Inc., the Seventh Circuit held that “the phrase

‘using a random or sequential number generator’ describes how the telephone numbers must be

‘stored’ or ‘produced.’” 950 F.3d 458, 464, 468 (7th Cir. 2020) (adopting interpretations of the

Third and Eleventh Circuit Courts of Appeals that “the phrase ‘using a random or sequential

number generator’ modifies both ‘store’ and ‘produce’”) (citations omitted).

        In Facebook, the Supreme Court disagreed with the Ninth Circuit and Mr. Duguid, while

agreeing with the Seventh Circuit’s interpretation of the definition of ATDS as explained in

Gadelhak. Specifically, the Supreme Court held that “[t]o qualify as an ‘automatic telephone

dialing system,’ a device must have the capacity either to store a telephone number using a random

or sequential generator or to produce a telephone number using a random or sequential number

generator.” 141 S. Ct. at 1167; see also id. at 1169 (“Because Facebook’s notification system

neither stores nor produces numbers ‘using a random or sequential number generator,’ it is not an

autodialer.”); id. at 1170 (“In sum, Congress’ definition of an autodialer requires that in all cases,

whether storing or producing numbers to be called, the equipment in question must use a random

or sequential number generator.”) (emphasis added); id. at 1171 (“The statutory context confirms

that the autodialer definition excludes equipment that does not ‘us[e] a random or sequential

number generator.’”) (quoting 47 U.S.C. § 227(a)(1)(A)).

IV.     Application of Facebook to Plaintiffs’ Complaint.

        Even Plaintiffs’ conclusory and unsupported allegations that an ATDS was used do not

meet the definition as clarified by the Supreme Court. For example, in Paragraph 20 of the



                                                  4
    Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 5 of 8 PageID #:200




Complaint, Plaintiffs allege, in part, “[s]pecifically, the hardware and software used by Defendant

has the capacity to generate and store random numbers, and/or receive and store lists of telephone

numbers, and to dial such numbers, en masse, in an automated fashion without human

intervention.” This allegation makes no mention of the requirement that a machine must “us[e] a

random or sequential number generator.” 47 U.S.C. § 227(a)(1)(A). In that same paragraph of

the Complaint, Plaintiffs allege that “Defendant’s automated dialing equipment also is, or includes

features substantially similar to, a predictive dialer, meaning that it is capable of making numerous

phone calls simultaneously and automatically connecting answered calls to then available callers

and disconnecting the rest (all without human intervention).” Compl. ¶ 20. This characterization,

conclusory as it is, also does not fit the definition of an ATDS. Indeed, the TCPA’s restrictions

on autodialers does not extend to all predictive dialers, as Plaintiffs suggest here. 141 S. Ct. at

1171 (“Expanding the definition of an autodialer to encompass any equipment that merely stores

and dials telephone numbers would take a chainsaw to these nuanced problems when Congress

meant to use a scalpel.”).

       In only a single paragraph of the Complaint do Plaintiffs come close to defining an ATDS

correctly, albeit without any factual allegations in support. See Compl. ¶ 58 (“Defendant made the

calls using equipment that had the capacity to store or produce telephone numbers using a random

or sequential number generator, to receive and store lists of phone numbers, and to dial such

numbers, en masse, without human intervention.”). The second sentence of that same paragraph

undermines the first sentence, however, because Plaintiffs go on to allege that the purported dialer

is “also known as a predictive dialer,” which is expressly not an ATDS as clarified in Facebook.

Specifically, Plaintiffs allege in conclusory fashion that an ATDS is a machine that “dial[s]

numbers from a list, or dialed numbers from a database of telephone numbers, in an automatic and



                                                 5
     Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 6 of 8 PageID #:201




systematic manner.” Id. The Supreme Court in Facebook rejected the plaintiff’s similar argument

that Facebook’s dialer system was an ATDS, despite “capacity to dial numbers without human

intervention.” Id. at 1173 (citations omitted).

        Plaintiffs have no factual support for their claim that an ATDS was used to place the calls

alleged in their Complaint, so the Court should dismiss the First Cause of Action. Furthermore,

dismissal should be with prejudice, as Plaintiffs do not appear to have any good faith, factual basis

to plead the use of an ATDS, as clarified by Facebook. To the extent Plaintiffs suggest that they

are entitled to discovery as to what was used to place the alleged calls, they are mistaken. As

explained in Allstate’s Reply, Plaintiffs cannot rely on future discovery to lessen or evade their

pleading obligations as they are limited to the allegations set forth in the Complaint. Reply at 4

(citing cases).

        It would be futile (and improper) for the Court to afford Plaintiffs an opportunity to replead

because, as shown by Plaintiffs’ intention to seek discovery on the capacity of the purported

system(s), there are simply no facts to support their bald assertion that an ATDS was used that

would allow it to meet the statutory definition of ATDS as interpreted by the Supreme Court.

V.      Conclusion

        For the foregoing reasons, Allstate respectfully requests that the Court dismiss the First

Cause of Action in Plaintiffs’ Complaint with prejudice and grant any other relief the Court may

deem appropriate.

Dated: April 16, 2021

                                               Respectfully submitted,

                                               Allstate Insurance Company

                                               /s/ Lewis S. Wiener
                                               Lewis S. Wiener


                                                  6
Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 7 of 8 PageID #:202


                                  EVERSHEDS SUTHERLAND (US) LLP
                                  700 Sixth Street, N.W., Suite 700
                                  Washington, DC 20001
                                  Telephone: 202-383-0140
                                  Facsimile: 202-637-3593
                                  lewiswiener@eversheds-sutherland.com

                                  Timothy J. McCaffrey (Bar No. 6229804)
                                  EVERSHEDS SUTHERLAND (US) LLP
                                  900 N. Michigan Avenue, Suite 1000
                                  Chicago, IL 60611
                                  Telephone: 312-535-4445
                                  Facsimile: 312-724-9322
                                  timmcaffrey@eversheds-sutherland.com

                                  Francis X. Nolan, IV (pro hac vice)
                                  EVERSHEDS SUTHERLAND (US) LLP
                                  The Grace Building
                                  1114 Avenue of the Americas, 40th Fl.
                                  New York, NY 10036
                                  Telephone: 212-389-5083
                                  Facsimile: 212-389-5099
                                  franknolan@eversheds-sutherland.com

                                  Attorneys for Defendant




                                    7
    Case: 1:20-cv-04693 Document #: 37 Filed: 04/16/21 Page 8 of 8 PageID #:203




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2021, a copy of the foregoing Defendant Allstate

Insurance Company’s Supplemental Brief in Support of its Opposed Partial Motion to Dismiss

Plaintiffs’ Class Action Complaint was served via ECF to the following attorneys of record:

       Steven L. Woodrow
       Patrick H. Peluso
       Woodrow & Peluso, LLC
       3900 E. Mexico Avenue, Suite 300
       Denver, Colorado 80210
       Tel: 720-213-0675
       Fax: 303-927-0809
       swoodrow@woodrowpeluso.com
       ppeluso@woodrowpeluso.com

       Marc E. McCallister
       Gary D. McCallister
       McCallister Law Group
       200 North LaSalle Street, Suite 2150
       Chicago, Illinois 60601
       Tel: 312-345-0611
       mem@mccallisterlawgroup.com
       gdm@mccallisterlawgroup.com

       Attorneys for Plaintiffs

                                              /s/ Lewis S. Wiener
                                              Lewis S. Wiener




                                                 8
